United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1486
Issued: January 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 1, 2019 appellant filed a timely appeal from an April 8, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on July 20, 2018, as alleged.
FACTUAL HISTORY
On August 10, 2018 appellant, then a 22-year-old sales and services/distribution associate,
filed a traumatic injury claim (Form CA-1) alleging that on July 20, 2018 he sustained injuries to
his head, right upper jaw (maxilla), and both knees when he fell while in the performance of duty.
1

5 U.S.C. § 8101 et seq.

On the reverse side of the claim form the employing establishment indicated that appellant stopped
work on July 20, 2018 and received medical treatment that same day.
In an August 5, 2018 note, Dr. Marianna Vinokur, a neurology resident, indicated that
appellant could return to work as of August 7, 2018.
In an August 10, 2018 statement, appellant recounted that on July 20, 2018 he fell and hit
his head and face on the work floor. He stated that he came out of the bathroom that morning and
did not remember how, but fell and injured his head and face. The impact damaged appellant’s
tooth and caused an avulsion. Appellant further stated that the only thing he recalled was waking
up in the ambulance on the way to the hospital.
In an August 22, 2018 statement, C.S., a customer service manager, indicated that on
July 20, 2018 appellant was involved in an incident at the employing establishment. He stated that
according to appellant and witnesses, appellant was walking on the workroom floor when he went
into a seizure and fell to the floor. C.S. further stated that upon falling, appellant sustained injuries
to his face and mouth when he struck the concrete floor. Paramedics were immediately summoned
and he was taken to the hospital.
In an August 22, 2018 letter, the employing establishment challenged appellant’s claim. It
noted that he failed to produce medical documentation stating how the injury was causally related
to his employment. The employing establishment further noted that appellant exited the bathroom
and fell to the floor on his face, and did not strike anything on the way to hitting the floor.
Additionally, it noted that he had a medical seizure causing him to fall to the floor.
In an August 23, 2018 development letter, OWCP explained that the evidence received to
date was insufficient to establish entitlement to FECA benefits. It noted there was no diagnosis of
any condition resulting from appellant’s injury. OWCP advised him of the type of medical
evidence necessary to support a claim for benefits. It also requested that appellant complete a
factual questionnaire regarding his alleged injury, and provide a detailed description as to how the
injury occurred. OWCP also requested that he provide statements from any persons who witnessed
the injury or had immediate knowledge of it. It afforded appellant 30 days to submit the requested
factual and medical evidence.
In a September 12, 2018 response, appellant stated that the last thing he remembered was
leaving the bathroom and waking up in an ambulance outside the employing establishment. He
further stated that lifting was not the cause of his injury, and all he remembered was falling on his
face and the impact causing him to lose a tooth and break a bone in his face (upper lip). As to
statements from individuals who witnessed the injury or had immediate knowledge of it, appellant
responded “Not applicable.” He also described the treatment he received on July 20, 2018 and
follow up with his primary care physician and dentist. Lastly, appellant stated that he had no
similar disabilities or symptoms before the injury.
By decision dated October 3, 2018, OWCP denied appellant’s claim, finding that he failed
to submit any medical evidence containing a diagnosis in connection with the accepted July 20,
2018 employment incident. It concluded, therefore, that the requirements had not been met to
establish the medical component of fact of injury.

2

On November 1, 2018 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. In an attached letter, he indicated that he was submitting
evidence from a treating neurologist. Appellant also stated that he had fallen to the floor at work
and hit his face, head, and body. He further indicated that he was unsure “if the ground caused his
seizure” when he fell, but was sure that the impact with the workroom cement floor was
responsible for his broken jaw and tooth extraction.
At the February 26, 2019 hearing, appellant testified that when he exited the restroom at
work, he hit a crack in the cement floor and tripped and fell, and subsequently hit his face on the
floor. He further testified that he was diagnosed with a seizure, which he believed was a result of
the fall and hitting his face on the floor. Appellant did not believe he had a seizure before he fell,
and the seizure did not cause him to fall. He also testified that he had never had a seizure before
July 20, 2018, had not previously been diagnosed with any conditions that would cause a seizure,
and had no prior history of fainting. Appellant further testified that he did not believe he hit
anything as he fell down to the cement floor.
OWCP also received medical evidence, which included a July 20, 2018 emergency
department discharge summary, which noted that appellant was seen by Dr. Brent T. Rau, Boardcertified in emergency medicine, for possible seizure. Dr. Rau’s diagnoses included tooth avulsion
and seizure. Appellant was referred to the dental clinic for his tooth avulsion and fracture. He
was also advised to follow up with his primary care physician and a neurologist for continued
evaluation of the seizure(s).
A July 20, 2018 computerized tomography (CT) scan of appellant’s facial bones revealed
a fracture at the maxilla on the right with loosening of the right maxillary canine tooth.
Dr. Troy Desai, a Board-certified neurologist, interpreted appellant’s August 8, 2018
electroencephalogram (EEG) as normal in the awake and drowsy state.
An August 13, 2018 after visit summary noted that Dr. James Jones, Board-certified in
family medicine, saw appellant that day for “new onset seizure and dental trauma.”
In a September 26, 2018 attending physician’s report (Form CA-20), Dr. Jones noted a
July 20, 2018 date of injury with no specific history of injury, noting instead “N/A.” He diagnosed
new onset seizure and a tooth avulsion. Dr. Jones’ physical findings included dental trauma, and
he noted that appellant would need surgery in the future. He similarly noted “N/A” with respect
to the cause of appellant’s diagnoses. In the remarks section of the form report, Dr. Jones
commented “seizure D/O -- resolved.” He advised that appellant was released to resume his full
duties effective August 14, 2018.
OWCP also received an article regarding whether hitting one’s head can cause seizures or
other problems.
By decision dated April 8, 2019, OWCP’s hearing representative affirmed the October 3,
2018 decision as modified. She found that Dr. Jones’ diagnoses of seizure and tooth avulsion were
sufficient to establish the medical component of fact of injury. However, the hearing
representative denied appellant’s claim, finding that he failed to establish that the injury occurred
in the performance of duty. She found that appellant collapsed during a seizure and did not strike
3

any furniture or items on the floor. Therefore, the hearing representative determined that appellant
was injured due to an idiopathic fall, which was not compensable under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
The phrase “sustained while in the performance of duty” has been interpreted by the Board
to be the equivalent of the commonly found prerequisite in workers’ compensation law of “arising
out of and in the course of employment.”6 The phrase “in the course of employment” is recognized
as relating to the work situation and, more particularly, relating to elements of time, place, and
circumstance.7 To arise in the course of employment, an injury must occur: (1) at a time when
the employee may reasonably be stated to be engaged in the master’s business; (2) at a place where
he or she may reasonably be expected to be in connection with his or her employment; and
(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.8 This alone is insufficient to establish entitlement to benefits
for compensability. The concomitant requirement of an injury “arising out of the employment”
must be shown, and this encompasses not only the work setting, but also a causal concept, the
requirement being that the employment caused the injury.9
It is a well-settled principle of workers’ compensation law and the Board has so held that
an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes
2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

See M.T., Docket No. 17-1695 (issued May 15, 2018); S.F., Docket No. 09-2172 (issued August 23, 2010);
Valerie C. Boward, 50 ECAB 126 (1998).
7

L.B., Docket No. 19-0765 (issued August 20, 2019); G.R., Docket No. 16-0544 (issued June 15, 2017); Cheryl
Bowman, 51 ECAB 519 (2000).
8

A.S., Docket No. 18-1381 (issued April 8, 2019); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Mary
Keszler, 38 ECAB 735, 739 (1987).
9
D.C., Docket No. 18-1216 (issued February 8, 2019); R.B., Docket No. 16-1071 (issued December 14, 2016);
Eugene G. Chin, 39 ECAB 598 (1988).

4

an employee to collapse and to suffer injury upon striking the immediate supporting surface, and
there is no intervention or contribution by any hazard or special condition of employment -- is not
within coverage of FECA.10 Such an injury does not arise out of a risk connected with the
employment and is, therefore, not compensable. However, as the Board has made equally clear,
the fact that the cause of a particular fall cannot be ascertained or that the reason it occurred cannot
be explained, does not establish that it was due to an idiopathic condition.11
This follows from the general rule that an injury occurring while in the performance of
duty is compensable unless the injury is established to be within an exception to such general
rule.12 OWCP has the burden of proof to submit medical evidence showing the existence of a
personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature.13 If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proved that a physical condition preexisted and caused the fall.14
An injury resulting from an idiopathic fall may still be compensable if some job
circumstance or working condition intervenes in contributing to the incident or injury, such as, if
an employee, instead of falling directly to the floor, strikes a part of his body against a wall, a piece
of equipment, furniture, machinery, or some similar object. Appellant has the burden of
establishing that he or she struck an object connected with their employment during the course of
the idiopathic fall.15
ANALYSIS
The Board finds that the case is not in posture for decision.
In determining whether appellant’s injury occurred in the performance of duty, the Board
must first consider factors to determine whether the July 20, 2018 incident was caused by an
idiopathic fall. Factors to be considered include whether there is evidence of a predisposed
condition that caused appellant to collapse, whether there were any intervening circumstances or
conditions that contributed to his fall, and whether appellant struck any part of his body against a
wall, piece of equipment, furniture, or similar object as he fell.16

10

H.B., Docket No. 18-0278 (issued June 20, 2018); Carol A. Lyles, 57 ECAB (2005).

11

H.B., id.; M.M., Docket No. 08-1510 (issued November 25, 2008).

12

P.N., Docket No. 17-1283 (issued April 5, 2018); Dora Ward, 43 ECAB 767 (1992).

13
A.B., Docket No. 17-1689 (issued December 4, 2018); P.P., Docket No. 15-0522 (issued June 1, 2016); see also
Jennifer Atkerson, 55 ECAB 317 (2004).
14

P.N., supra note 12; John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988).

15

Robert J. Choate, 39 ECAB 103 (1987); Sharon I. Erdmann, 38 ECAB 589 (1987).

16

Supra note 13.

5

OWCP received an August 22, 2018 statement from C.S. providing that, according to
appellant and witnesses, appellant went into a seizure and fell to the ground. It also received a
letter of even date from the employing establishment controverting the claim, providing that a
medical seizure was the cause of appellant’s injuries. OWCP, in an August 23, 2018 development
letter, requested additional factual information with regard the July 20, 2018 incident. However,
the development letter made no mention of appellant’s seizure and did not seek any additional
evidence concerning the circumstances surrounding it. In its October 3, 2018 decision, OWCP
accepted that appellant’s injury occurred as described, but initially denied his claim because he did
not submit medical evidence containing a diagnosis in connection with his injury. It subsequently
determined in its April 8, 2019 merit decision that appellant’s seizure was caused by a personal,
nonoccupational pathology.
OWCP’s procedures provide that it should obtain evidence from the injured employee,
supervisors, witnesses, and the attending physician showing that a fall was due to an idiopathic
condition or an unknown cause.17 Here, despite it receiving evidence suggesting that appellant’s
fall may have been idiopathic in nature, OWCP’s August 23, 2018 development letter did not seek
any additional factual or medical evidence from appellant demonstrating that his seizure was
caused by a personal, nonoccupational pathology. Moreover, Dr. James’ August 13, 2018 medical
note and September 26, 2018 Form CA-20 diagnosing a new onset of seizure supports appellant’s
contention that he had no history of seizures or fainting prior to the July 20, 2018 incident.
Although appellant surmised that the seizure occurred as a result of striking his head/face
on the workroom floor, the hearing representative relied on the August 22, 2018 statement from
C.S. in finding that appellant had a seizure, which precipitated his fall. The Board finds that
OWCP did not sufficiently develop the evidence regarding whether appellant suffered an
idiopathic or unexplained fall.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While appellant has the burden of proof to establish entitlement to compensation, OWCP shares
the responsibility in the development of the evidence to see that justice is done.18 Once it
undertakes development of the record, it must do a complete job in procuring medical evidence
that will resolve the relevant issues in the case.19
OWCP has the burden of proof to submit medical evidence showing the existence of a
personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature. The deficiencies in the evidence of record, as noted herein, should be addressed so that
an informed determination can be made regarding whether appellant was in the performance of
duty at the time of his injury and, if so, whether there was any resulting disability. Following this
and other such development as deemed necessary, OWCP shall issue a de novo decision.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.9(b) (August 1992);

18

S.S., Docket No. 18-0397 (issued January 15, 2019); D.G., Docket No. 15-0702 (issued August 27, 2015);
Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).
19

S.S., id.; Richard F. Williams, 55 ECAB 343, 346 (2004).

6

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2019 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: January 17, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

